Exhibit 10.4



Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.



MANUFACTURING AND COMMERCIALIZATION AGREEMENT

This Manufacturing and Commercialization Agreement (the “Agreement”) is entered
into as of April 30, 2020 (the “Effective Date”) between Corium, Inc., a
Delaware corporation having its principal place of business at 235 Constitution
Drive, Menlo Park, CA 94025 and its manufacturing operations at 4558 50th
Street, S.E., Grand Rapids, MI 49512, including its Affiliates (“Corium”), and
Agile Therapeutics, Inc., a Delaware corporation, having its principal place of
business at 101 Poor Farm Road, Princeton, NJ 08540, including its Affiliates
(“Agile”). Corium and Agile shall be referred to individually as a “Party” and
collectively as the “Parties”.

ARTICLE 1:DEFINITIONS



For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:


1.1“Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, and the regulations promulgated thereunder.
1.2“Affiliate” shall mean, with respect to either Party, a corporation or any
other entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, that Party, but
only for so long as the relationship exists. “Control” shall mean ownership of
shares of stock having at least 50% of the voting power entitled to vote for the
election of directors in the case of a corporation.
1.3“Bankruptcy Event” shall mean with respect to a Party, any of the following
events: (i) such Party files a voluntary petition for relief under Title 11 of
the United States Code (the “Bankruptcy Code”); or (ii) there is filed against
such Party an involuntary or ancillary petition for relief under the Bankruptcy
Code, and either (x) such petition is not dismissed within sixty (60) days after
its filing or (y) an order for relief is entered against such Party in such
petition; (iii) an action or proceeding is filed with regard to such Party in
any court or with any agency in each case having jurisdiction thereof under any
statute or regulation (other than the Bankruptcy Code) of any state or country,
which is a petition in bankruptcy or insolvency or for the general
reorganization of the Party’s financial affairs; or for the appointment of a
receiver or trustee over such Party or its assets, and, in the case of a filing
against such Party, the action or proceeding is not stayed or dismissed within
sixty (60) days after the filing thereof, or (iv) such Party files for
dissolution or adopts a plan of liquidation, or (v) such Party makes a general
assignment for the benefit of creditors.
1.4“Calendar Quarter” shall mean any of the three-month periods beginning
January 1, April 1, July 1, and October 1 of any calendar year.
-1-

--------------------------------------------------------------------------------

1.5“cGMP” shall mean those Current Good Manufacturing Practices required by the
FDA to be followed in connection with the manufacture of pharmaceutical
products, as defined from time to time by the Act and related regulations, as
amended, or any successor laws or regulations governing the manufacture,
handling, storage and control of the Product in the United States.
1.6“Commercialization” shall mean the activities undertaken to market, promote,
sell, and service the Product or have it marketed, promoted, sold or serviced in
the Territory.
1.7“Competing Product” means any transdermal contraceptive product.




1.8“DSCSA” shall mean Drug Supply Chain Security Act and its implementing
regulations.
1.9 “Facility” means any facility at which Manufacture occurs.
1.10“FDA” shall mean the United States Food and Drug Administration or any
successor United States governmental agency performing similar functions with
respect to pharmaceutical products.
1.11“Know-How” means confidential or proprietary information (including but not
limited to technical information, formulations, techniques, processes, methods,
data, substances and materials) that is reasonably necessary or reasonably
useful for the development, Manufacture, or commercialization of a Product.
1.12“Manufacture” shall mean the manufacturing, processing, testing, release,
packaging, storing and other activities undertaken or required to be undertaken
by Corium in order to manufacture and supply Agile with the Product.
1.13“NDA” shall mean the New Drug Application (as defined in Title 21 of the U.S
Code of Federal Regulations) submitted to the FDA requesting approval to market
the Product.
1.14“Product” shall mean Agile’s proprietary AG 200-15 transdermal delivery
system for female contraception whether labeled, packaged and marketed as a
brand-name product or an authorized generic of such product.
1.15 “Product Specification” shall mean the manufacturing, testing, labeling,
storage and quality control specification for the Product as set forth in the
NDA as approved by the FDA and in the USP, plus any additional specifications
agreed upon in writing by the Parties.
1.16 [***].
1.17“Territory” shall mean the entire world.
1.18“Third Party” shall mean an entity or person other than a Party or an
Affiliate of a Party.
-2-

--------------------------------------------------------------------------------

1.19“Third Party Manufacturer” shall mean a Third Party that enters into a
manufacture and supply agreement with Corium or Agile for the manufacture and
supply of Product pursuant to the terms of this Agreement.
1.20“Unit” shall mean one (1) patch.

ARTICLE 2:MANUFACTURE OF THE PRODUCT

2.1Manufacturing Responsibility.


(a)During the Term, Corium shall Manufacture and supply Product to Agile in
accordance with this Agreement.
(b)Agile shall purchase exclusively from Corium all of Agile’s requirements for
the Product for use and distribution in the Territory, except as otherwise
provided in Section 2.4. Other than with the prior written agreement of Agile,
Corium shall not directly or indirectly develop or supply the Product or any
Competing Product to any person or entity other than Agile and its Affiliates.
2.2Obligations of Corium. Without limiting the foregoing, Corium shall be
responsible for, directly or through a Third Party Manufacturer:

(a)maintaining FDA qualifications for the Facility;
(b)maintaining distribution shipping records for the Product;
(c)conducting all testing required by the NDA, cGMPs, the Quality Agreement, and
FDA regulations, as amended, including, without limitation, required stability
testing of Product Manufactured hereunder; and
(d)Manufacturing Product according to the Product Specification and any
guidelines reasonably required and provided by Agile and consistent with the NDA
and all applicable FDA and DSCSA regulations, as amended. Agile shall have the
exclusive right to define packaging, cartoning, labeling, including package
inserts, and all related artwork for containers, subject to Section 3.10.
2.3Subcontracting Manufacturing. Corium shall be entitled to engage a Third
Party Manufacturer to satisfy its Manufacturing commitments pursuant to this
Article 2. In such event Corium shall promptly notify Agile, and shall identify
and upon Agile’s prior written approval (which approval shall not be
unreasonably withheld) engage and qualify such Third Party Manufacturer to
satisfy such Manufacture commitments. Corium will bear the sole responsibility
for entering into a supply agreement for the Product between Corium and such
Third Party and shall continue to be responsible to Agile for all the
obligations imposed on Corium herein.
-3-

--------------------------------------------------------------------------------

2.4Agile’s Manufacturing Right.
(a)Qualification of Second Source. Agile will have the right to Manufacture the
Product itself or qualify an Agile Affiliate or one or more Third Party
Manufacturer as a second supply of the Product, at Agile’s expense; provided,
however, that Agile (or its Afffiliate) may Manufacture Product, or obtain
Product from a Third Party Manufacturer, only to the extent expressly permitted
in Section 2.4(b). In support of such second-source qualification, Agile may
provide the Affiliate or Third Party Manufacturer with any data and
documentation created under the Agreement that is specific to the Product and
reasonably necessary for its Manufacture. Any such disclosure shall be made in
confidence and shall, at a minimum, be subject to confidentiality obligations
equivalent to those set forth in Article 5.
(b)Second-Source Manufacturing. Agile shall have the right to Manufacture the
Product, and/or have the Product Manufactured by an Affiliate or Third Party
Manufacturer qualified as a second source as permitted above, only in the event
of [***]. Notwithstanding the foregoing, Corium may resume Manufacturing and
supplying Product on an exclusive basis if, [***], Corium provides [***].

(c)Technical Support. To facilitate an orderly transfer of the Manufacture of
the Product to a qualified second source in the event Agile exercises its rights
under Section 2.4(b), Corium shall provide the Affiliate or Third Party
Manufacturer with all necessary technical assistance in the form of reasonable
consulting services to be provided by Corium personnel at Agile’s or the Third
Party Manufacturer’s facility at Agile’s expense. Such consulting services shall
not require Corium to divulge any proprietary Know-How or trade secrets unless
pursuant to specific licensing, confidentiality, and other terms and conditions
reasonably agreed to by Corium in advance.

(d)Supporting License. Corium shall grant to Agile and/or its designated
Affiliate or Third Party Manufacturer(s), as directed by Agile, a non-exclusive,
non-transferable, non-sublicensable, limited right to [***], but solely to the
extent necessary to enable Agile, its Affiliate, and/or such Third Party
Manufacturer to manufacture the Product for Agile pursuant to Section 2.4(b).
Such license shall be subject to the provisions of Section 6.4 hereof.

2.5Expiration Dates. Product supplied by Corium shall, at the time of Delivery
to Agile, be dated such that the expiration of such Product shall not occur
before [***]; provided, however, that Corium shall use commercially reasonable
efforts to provide Product to Agile with the longest possible expiration date
but in any event no less than [***] from Delivery. In the event that the Product
expiration date is [***] from Delivery, Agile shall have the right to reject
such Product.
2.6Quality Control. Corium shall manufacture, test, label, package, and ship all
Product, or cause the Product to be manufactured, tested, labeled, packaged, and
shipped in accordance with the respective NDA, Product Specifications, cGMP, the
Quality Agreement, and the Act, as amended.

-4-

--------------------------------------------------------------------------------

2.7Manufacturing Changes. Corium shall notify Agile in the event it desires to
make any changes in the manufacturing process as set forth in the applicable NDA
for the Product. No such change shall be made unless Agile authorizes such
change in writing. Agile shall be entitled to request changes to the Product
Specifications from time to time, subject to approval by Corium which shall not
be unreasonably withheld. Corium shall undertake commercially reasonable efforts
to make all revisions to the Product Specifications requested by Agile, in
accordance with this Section 2.7 and all applicable laws and regulations.
2.8Manufacturing Capacity and Expansion. No less than [***], Corium and Agile
shall review Corium’s capacity for Manufacturing Product against Agile’s
then-current expectations for future Product demand to determine whether there
is a need for expanding Corium’s Manufacturing capacity. In the event the
Parties determine that capacity expansion is required to support Agile's
production demands, Corium agrees to make the existing space and supporting
infrastructure available to accommodate [***] and the Parties will negotiate in
good faith the timing, costs, and expenses associated with such expansion,
including the financing thereof, taking into account [***].
2.9Manufacturing Audit. Agile, either itself or through or with its
representatives, shall have the right, once each calendar year, or more often if
a reasonable basis exists therefore (such as, by way of example and not
limitation, a change in, or material noncompliance with, applicable laws,
regulations and governmental guidelines), upon reasonable notice and during
normal business hours, to subject the Facilities where Corium Manufactures, or
has Manufactured, the Product to a cGMP audit or inspection at Agile’s expense
for the purpose of ensuring compliance with all requirements of this Agreement,
the Quality Agreement and applicable laws and regulations, including cGMPs. Such
inspection and auditing shall be permitted upon reasonable notice and during
normal business hours, taking into account Corium’s manufacturing cycle of the
Product.
2.10Notice of Inspections. Corium shall immediately notify Agile of any
inspection of its or any of its Affiliates’ Facilities (or of any Facilities of
its or their licensees, distributors, contractors, subcontractors or agents)
related to the Product or the API by any regulatory agency, including the FDA,
shall permit Agile to be onsite during such inspection, and shall send Agile
copies of any written reports or correspondence to or from any regulatory agency
relating to such inspection. Such reports may exclude any trade secrets of
Corium that are unrelated to the activities under this Agreement. Corium shall
take Agile’s comments regarding the same into good faith consideration. Corium
shall promptly notify Agile of any alleged violations or deficiencies relating
to the Product as set forth in the Quality Agreement. Corium shall permit the
relevant governmental authorities to inspect its Facilities and records in
connection with the activities contemplated by this Agreement.
2.11Quality Agreement. The Parties have separately entered into that certain
Quality Agreement, the current version of which was effective September 25, 2015
(as updated from time to time, the “Quality Agreement”), and acknowledge that
the manufacture, testing, and quality of the Product are subject, in addition to
the terms and conditions of this Agreement, to the terms and conditions of the
Quality Agreement. To the extent, if any, that the terms of the Quality
Agreement conflict with those of this Agreement, the terms of the Quality
Agreement shall control with respect to the matters addressed therein.

-5-

--------------------------------------------------------------------------------

2.12Maintenance of Facility and Equipment.

(a)Except as otherwise approved in writing by Agile, Corium shall Manufacture
Product exclusively at its Facility.
(b)Corium shall ensure that any and all licenses, registrations, and regulatory
authority approvals required by applicable Law to be obtained in connection with
any Facility and equipment used in connection with the Manufacturer of Product
by Corium or any subcontractor so as to permit Corium to Manufacture Product and
supply it to Agile as contemplated hereunder have been obtained and are in all
respects current and in full force and effect.
(c)Corium shall at all times during the Term maintain the Facility and such
equipment in a state of repair and operating efficiency consistent with the
requirements of the Product Specifications, the NDA, cGMP and applicable laws.
(d)Corium has and will maintain a valid long-term renewable lease to use the
Facility for the Manufacture throughout the Term. Corium shall promptly provide
Agile with notice of any material change to the lease or other situation
impacting Corium’s use of the Facility.
(e)Agile owned Equipment. All equipment used in the Manufacture of the Product
as set forth on Exhibit C hereto shall be solely owned by Agile. While such
equipment is in the Facility, Corium shall, at its cost and expense, safeguard
and maintain such equipment in good working order, perform all required upkeep
and maintenance on such equipment and not use such equipment for any purpose
other than the Manufacture of the Product. Corium shall insure all such
equipment to its full replacement value. Corium shall maintain such equipment
free and clean of all liens and encumbrances. Agile shall reimburse Corium for
all external expenses associated with the non-routine repair and maintenance of
such equipment in excess of [***] per calendar year. The Parties will work in
good faith to determine which repairs are non-routine.

ARTICLE 3:COMMERCIALIZATION AND SUPPLY.

3.1Commercialization. Agile shall have the exclusive right, even as to Corium,
to Commercialize the Product in the Territory. As determined by Agile in its
sole and exclusive discretion, Agile shall use commercially reasonable efforts
to Commercialize the Product in the Territory. Agile shall have the sole and
exclusive right to establish and control the prices and all other terms and
conditions for the sales of the Product in the Territory.
3.2Regulatory Responsibilities. Agile shall be solely responsible, with Corium’s
reasonable assistance, for maintaining the NDA for the Product including any
necessary periodic reporting requirements. Furthermore, Agile shall be
responsible for all adverse event reporting as required by the Act. Agile agrees
to perform these activities in conformance with cGMP, the NDA specifications and
the Act. Agile shall provide Corium with copies of all material correspondence
from or to regulatory authorities in the Territory relating to the maintenance
of the NDA.

-6-

--------------------------------------------------------------------------------

3.3Supply. Corium shall supply Agile with its requirements for the Product in
the Territory. Corium shall maintain inventory levels for the Product,
consistent with its normal practices, giving due consideration to the forecasts
submitted by Agile hereunder. Corium shall obtain all raw materials and
packaging components necessary for the Manufacture of Products from qualified
suppliers in accordance with the Quality Agreement. Where permitted by law and
regulation, Corium shall use commercially reasonable efforts to maintain on hand
a sufficient quantity of all raw materials and packaging components sourced from
outside the United States ([***]) necessary for the Manufacture of Products
required for the [***] according to Agile’s Purchase Order and Firm Forecast.
3.4Forecasts.
(a)Agile shall provide Corium with a binding purchase order for [***] within
[***] of the Effective Date.
(b)Beginning on [***], [***] prior to the beginning of each [***], Agile shall
provide to Corium [***] worth of forecasts for the Product as follows: (1) a
binding purchase order for Product for the upcoming [***] (the “Purchase
Order”), (2) a firm forecast for the [***] (the “Firm Forecast”), and (3) a
non-binding forecast of its estimated requirements for Product in the [***]
thereafter, along with requested shipment dates for Product. Agile’s Purchase
Order shall be binding upon Agile, and shall be accepted by Corium provided that
the quantities ordered are within [***] of the amounts forecast by Agile in the
Firm Forecast for such [***]. By way of example, [***].
(c)The total amount of Product actually ordered by Agile in [***] may not be
less than [***] or exceed [***] of the [***] and, in any event, must be no less
than [***]. No change may be made in the binding Purchase Order or the shipment
dates requested therefor without the prior consent of Corium (such consent not
to be unreasonably withheld).
3.5Excess Over Forecast. Quarterly Purchase Orders in excess of [***] of the
applicable Firm Forecast require the prior written agreement of Corium, which
shall use commercially reasonable efforts to supply the amounts of Product so
ordered by Agile.
3.6Purchase Orders. Agile’s Purchase Orders to Corium shall set forth: (i) the
quantity or amount of Product ordered, (ii) shipping arrangements, and (iii) the
requested delivery date to Agile; provided that the quantity of Product
specified in each Purchase Order shall be in whole batch increments. Corium
shall not be required to fulfill any Purchase Order requesting a delivery date
earlier than [***] after receipt of the Purchase Order or later than [***] after
receipt of the Purchase Order. Within [***] of its receipt of any Purchase
Order, Corium shall send a written acknowledgement of such receipt to Agile and
include in such acknowledgement, if necessary, the fact that Corium is unable to
fulfill such Purchase Order and the reason for such inability (without limiting
any of Agile’s rights or remedies under this Agreement or otherwise). The terms
and conditions of this Agreement shall supercede and control any terms and
conditions in any form of Purchase Order or any other business forms used by the
Parties for the purposes of ordering, acknowledging, invoicing or shipping.

-7-

--------------------------------------------------------------------------------

3.7Delivery. Corium shall deliver Product ordered pursuant to a Purchase Order
to Agile, F.O.B. Corium’s Facility in the United States, in accordance with the
delivery instructions set forth in such Purchase Order. Agile shall arrange for
shipment to occur no later than the delivery date set forth in the Purchase
Order, unless otherwise agreed to in writing by Corium. Title and risk of loss
will pass to Agile when the Product units are delivered to Agile’s designated
carrier. Agile shall have the right to cancel any Purchase Order, in whole or in
part, which is delayed more than [***] from the date of delivery requested by
Agile.
3.8Delays.

a.Corium shall notify Agile promptly, in writing, of any circumstance that may
cause a material delay in Manufacturing and supplying Product or a material
delay or inability to meet Agile’s forecast, stating the estimated period of
delay and the reasons therefor. Corium shall use commercially reasonable efforts
to avoid or minimize the delay, including, when necessary or at Agile’s
reasonable request, the expenditure of premium time and shipping by air or other
expedited routing. Costs associated with delays directly caused by the actions
or inactions of one Party shall be borne by that Party; other costs shall be
allocated equitably among the Parties.

b.“Supply Delay” means, solely for purposes of this Section, Corium’s failure to
deliver [***] of the Product ordered under an accepted Purchase Order due to
reasons under the reasonable control of the Corium within [***] of the delivery
date. A Supply Delay will not be deemed to occur if (i) such failure is caused
by a Force Majeure Event, or (ii) the volume ordered exceeds [***] of the volume
set forth in the applicable Firm Forecast (but only in respect of the excess).
Beginning [***], in the event of a Supply Delay, Corium shall credit Agile on
Product invoices an amount equal to [***].

3.9Non-Conforming Product. In accordance with and subject to the terms of the
Quality Agreement, Agile shall visually inspect the Product units that are
delivered by Corium pursuant to this Agreement according to Agile’s standard
inspection guidelines, prior to their distribution and sale by Agile or
sublicensees or distributors. If a shipment of Product, or any portion thereof,
is adulterated, damaged, defective or otherwise non-conforming, then Agile shall
have the right to reject such shipment, or the portion thereof that fails to so
conform, as the case may be, upon written notice to Corium, specifying the
grounds for such rejection, within [***] following the date on which Agile
receives from Corium the invoice relating to such shipment of Product. If no
notice of rejection is given by Agile within such [***] period or with respect
to a shipment of Product, then such shipment shall be deemed to have been
accepted; provided, however, that any failure to provide a notice of rejection
by Agile shall not be deemed to be an acceptance in the event that any reason
for rejection exists that could not be discovered during a reasonable visual
inspection of such shipment. In the event of any such rejection, [***]. If
Corium agrees with Agile’s claim, [***]. If Agile and Corium are unable to
resolve their differences, then either Agile or Corium may refer the matter to a
certified analytical firm of international reputation independent of and
acceptable to both Parties for final analysis using a sample from such shipment
provided by Agile, which shall be binding on Agile and Corium. The fees and
disbursements of such firm shall be paid by the Party whose

-8-

--------------------------------------------------------------------------------

contention is rejected by the firm. This Section 3.9 will be applied and
interpreted in accordance with the Quality Agreement.
3.10NDA Specifications. Agile shall comply with the specifications set forth in
the NDA, the applicable law, and any written specifications concerning the
packaging, labeling, storage, handling, and transportation of the Product.
Neither Agile nor any employee or person acting on behalf of Agile shall make
any modification to the Product, Product packaging, or labeling of the Product
as delivered by Corium.


3.11Product Recall. Agile shall be entitled to make all decisions with respect
to any recall, market withdrawals, or other corrective action related to the
Product in accordance with the Quality Agreement, provided that Agile shall
consult with Corium and consider Corium’s comments in good faith. Corium shall
reimburse Agile for reasonable costs incurred by Agile that are directly
required to implement a recall or corrective action mandated by FDA if the
recall or corrective action arises solely from Corium’s gross negligence or
willful misconduct; otherwise such costs shall be borne by Agile unless
otherwise agreed to in writing by the Parties in good faith.

ARTICLE 4:PAYMENTS

4.1Commercial Terms. Agile will pay Corium for Product delivered under this
Agreement and accepted by Agile in the amounts and according to the schedule and
other commercial terms set forth in the attached Exhibit B.
4.2Manner of Payment. Except as otherwise specified in Exhibit B, all payments
under this Agreement will be remitted within [***] after the date of invoice
(which will be no earlier than the date of shipment but in any event not later
than [***] after the delivery date set forth in the Purchase Order). All
payments due hereunder shall be made in United States dollars without any
deduction or withholding for or on account of, any taxes, duties, levies, fees
or charges except those taxes or duties levied against Corium which are legally
required to be withheld by Agile. All taxes levied on account of any payment
accruing to Corium under this Agreement which constitutes income to Corium shall
be the obligation of Corium, and, if provision is made in law or regulation for
withholding, such tax shall be deducted by Agile from any payment then due,
Agile shall pay such tax to the proper taxing authority, and receipt for payment
of the tax shall be promptly sent to Corium by Agile. However, Corium shall have
the right to appeal to the appropriate tax authority any such withholding and
payments of any such tax.
4.3Books of Account; Audit. Each Party shall maintain true and complete books of
account containing an accurate record of all data necessary for the proper
computation of amounts charged by it and payments due from it under this
Agreement. Upon [***] prior written notice, each Party shall have the right,
through the independent certified public accountants engaged by the requesting
Party, to conduct its regular annual audit, or through a firm of independent
public accountants selected by mutual agreement of the Parties, to examine the
books and records of the other Party as they relate to this Agreement, at any
time within [***] after the date of the payment or charges to which they relate
[***] for the purpose of verifying the amount of such payments or charges and
the accuracy of such books and

-9-

--------------------------------------------------------------------------------

records. Such examination shall be made during normal business hours at the
place of business of the Party whose books and records are being examined. The
Parties agree that information furnished as a result of any such examination
shall be limited to a written statement by such certified public accountants to
the effect that they have reviewed the books and records of such Party and
either (i) the amounts paid or charged under this Agreement are in conformity
with such books and records and the applicable provisions of this Agreement, or
(ii) setting forth any required adjustments. The fees and expenses of the
accountants performing such verification shall be borne by the Party requesting
the examination. If any such examination shows any underpayment or overpayment,
or overcharge or undercharge, a correcting payment or refund shall be made
within [***] after receipt of the written statement described above providing
the non-challenging Party agrees with the findings of the challenging Party. If
the non-challenging Party disagrees with the finding of the challenging Party,
the Parties will attempt, in good faith, to resolve the difference. If after
[***] the Parties fail to settle the difference, the dispute resolution
provisions of Section 12.13 will be followed. Notwithstanding the foregoing, if
any such examination indicates that there was any underpayment with respect to
any [***] of more than [***] of the payment actually due or the amount that
should actually have been charged, then the Party whose books are being examined
shall bear all costs of the examination.

ARTICLE 5:CONFIDENTIAL INFORMATION

5.1Definition. “Confidential Information” means: (a) all information related to
the Product including, without limitation, documentation, drawings, designs, and
specifications; (b) any non-public information of a Party including, without
limitation, Know-How and information related to a Party’s technology,
techniques, research, designs, finances, accounts, procurement requirements,
manufacturing, customer lists, business forecasts, and marketing plans; (c) any
other information of a Party that is designated in writing as “Confidential” or
“Proprietary” at the time of disclosure or, if disclosed orally or visually, is
identified as confidential or proprietary at the time of disclosure; and (d) the
specific terms of this Agreement.
5.2Obligation of Non-Disclosure and Limitation of Use. Except as specifically
authorized by this Agreement, each Party shall keep confidential, not disclose
to others, and use only for the purposes provided for or permitted under this
Agreement, the other Party’s Confidential Information (the “Confidentiality
Obligations”). Notwithstanding the foregoing, such information may be (a)
disclosed to governmental agencies and others where such Confidential
Information is required to be included in regulatory filings permitted under the
terms of this Agreement; (b) provided to a Party’s Affiliates, employees, and
subcontractors who reasonably require access to such Confidential Information
for the performance of this Agreement, but only if provided pursuant to
obligations of confidentiality substantially equivalent to those in this
Agreement; or (c) disclosed to the extent required by applicable laws or
regulations or as ordered by a court or other regulatory body having competent
jurisdiction. In each of the foregoing cases, the recipient will use its
commercially reasonable efforts to limit the disclosure and maintain
confidentiality to the extent possible. In the case of a required disclosure
under clause (c) above, the Party required to make the disclosure shall promptly
notify the original disclosing Party and shall provide reasonable assistance, if
requested by the original disclosing Party, to assist the original disclosing
Party in its attempts to prevent or

-10-

--------------------------------------------------------------------------------

limit the disclosure. The Confidentiality Obligations shall not apply to any
information which is (i) already known to the recipient prior to the date of
disclosure as evidenced by its written records made prior to such date; (ii)
publicly known prior to or after disclosure other than through unauthorized acts
or omissions of the recipient; (iii) disclosed in good faith to the recipient by
a Third Party lawfully and contractually entitled to make such disclosure; (iv)
developed by or for the receiving Party without the use of any Confidential
Information of the disclosing Party, as evidenced by the receiving Party’s
written records; or (v) made public with the written consent of the Party that
owns the information. The disclosing Party has the right to use its own
Confidential Information for any purpose, except to the extent specifically
restricted herein.
5.3Duration of Obligation. The Confidentiality Obligations shall remain in force
[***].
5.4Ownership. Ownership of Confidential Information shall remain with the
disclosing Party. Nothing herein is intended to transfer the ownership of any
Confidential Information.

ARTICLE 6:LICENSE AND OWNERSHIP

6.1Intellectual Property Ownership. Each Party shall be the sole owner of any
inventions (including improvements), Know-How, trademarks, works of authorship,
and associated intellectual property rights (collectively “Intellectual
Property”) that it owned or controlled prior to the effective date of the
Agreement (“Background Intellectual Property”). In the case of Agile, that
includes Background Intellectual Property relating to the Product and the NDA,
except for Background Intellectual Property related to the Manufacture of the
Product that is owned by Corium. The Parties will jointly own Intellectual
Property jointly developed or invented by employees or contractors of both
Parties, except that each Party will solely own any Intellectual Property
developed or invented under this Agreement that relates to its Background
Intellectual Property.
6.2Agile License to Corium. Agile hereby grants to Corium an exclusive (except
to the extent required by Agile to exercise its rights under Section 2.4),
royalty-free, fully paid-up, sublicensable to Third Party Manufacturers, and
non-transferable (except to an assignee under Section 12.6) right and license
under the NDA and its Intellectual Property to develop, manufacture and supply
the Product to Agile pursuant to Corium’s obligations under this Agreement.
6.3Corium License to Agile. Corium hereby grants to Agile a royalty-free, fully
paid-up, non-sublicensable, and non-transferable (except to an assignee under
Section 12.6) right and license under its Intellectual Property to use, market,
sell (directly or through multiple tiers of distribution), offer to sell,
import, export and otherwise commercially exploit Product manufactured by Corium
or a Third Party Manufacturer in the Territory.

6.4Effects of Insolvency or Bankruptcy on Licenses. The Parties acknowledge and
agree that all rights and licenses to intellectual property granted to a
licensee pursuant to this Agreement are, for all purposes of Section 365(n) of
the Bankruptcy Code, licenses of rights to
-11-

--------------------------------------------------------------------------------

“intellectual property” as defined in the Bankruptcy Code, and that in the event
a Party who is a licensor becomes a debtor in bankruptcy, the provisions of
Section 365(n) of the Bankruptcy Code shall apply and the other Party shall
continue to have rights under such licenses as long as such Party continues to
fulfill all of its obligations, including its obligations to pay royalties,
under this Agreement, as and to the extent provided in Section 365(n). Each
Party, in its capacity as licensor of such rights under this Agreement (as
applicable), acknowledges and agrees that the other Party, in its capacity as
licensee of such rights under this Agreement (as applicable), shall retain and
may fully exercise all of such other Party’s rights and elections as and to the
extent provided in the Bankruptcy Code.

ARTICLE 7:REPRESENTATIONS AND WARRANTIES

7.1Mutual Representations and Warranties. Each of Agile and Corium represents
and warrants to the other that: (i) such Party has all requisite corporate power
to enter into this Agreement, and (ii) neither the execution and delivery by
such Party of this Agreement nor the consummation by such Party of the
transactions contemplated hereby nor the compliance by such party with any of
the provisions hereof will violate any order, writ, injunction, decree, law,
statute, rule, regulation, agreement or other restriction applicable to it or
require the consent, approval, permission, or authorization of, or qualification
of filing with or notice to, any court, arbitrator, or other tribunal or any
governmental, administrative, regulatory, or self-regulatory agency or any Third
Party, and (iii) this Agreement has been duly executed and delivered by such
Party and constitutes the legal, valid and binding agreement of such Party,
enforceable against it in accordance to its terms.
7.2Non-Infringement Warranties. Agile represents and warrants that, to the best
of its knowledge as of the Effective Date, no third-party intellectual property
rights are or will be infringed or otherwise violated by the Agile Background
Intellectual Property or its use in the manner contemplated by this Agreement.
Corium represents and warrants that, to the best of its knowledge as of the
Effective Date, no third-party intellectual property rights are or will be
infringed or otherwise violated by Corium’s Background Intellectual Property or
its use in the manner contemplated by this Agreement.
7.3Corium Warranties. Corium represents and warrants that any Product
Manufactured by or on behalf of Corium hereunder (i) shall be manufactured in
accordance with the Product NDA and the Product Specification, and shall meet
the Product Specification for its shelf life as set forth in the NDA; (ii) shall
not, at the time of delivery to Agile’s designated carrier, be adulterated or
misbranded within the meaning of the Act, or any applicable laws in which the
definitions of adulteration and misbranding are substantially the same as those
contained in the Act, as the Act and laws are constituted and effective at the
time of such delivery; and (iii) shall be manufactured in accordance with cGMP
and all other similar applicable United States laws and regulations, as amended.
Except as set forth in Section 8.1, Agile’s sole remedy for breach of the
warranty contained in this Section 7.3 shall be the replacement of such
non-complying Product.
7.4Disclaimer. THE WARRANTIES SET FORTH IN SECTION 7.3 ARE CORIUM’S EXCLUSIVE
WARRANTIES TO AGILE WITH RESPECT TO THE PRODUCT, AND ARE GIVEN AND ACCEPTED IN
LIEU OF ANY AND ALL OTHER

-12-

--------------------------------------------------------------------------------

WARRANTIES, GUARANTEES, CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED,
CONCERNING THE PRODUCT, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 8:INDEMNIFICATIONS

8.1Corium Indemnity. Corium shall indemnify, defend and hold harmless Agile and
its Affiliates, employees or directors from any and all costs, expenses,
damages, judgments and liabilities (including reasonable attorneys’ fees and the
cost of any recalls) incurred by or rendered against Agile, or its Affiliates,
employees or directors in any Third Party claim made or Third Party suit brought
based on (i) a breach by Corium of its representations, warranties or other
obligations pursuant to this Agreement, or (ii) Corium’s negligence, willful
misconduct or violation or applicable laws or regulations, (iii) an allegation
that Corium’s Background Intellectual Property, or any part thereof, infringes
or violates any patent, copyright or trademark of a Third Party or
misappropriates any trade secret of a Third Party, except to the extent that
such claim or suit is based on (i) Agile’s breach of its representations,
warranties, or other obligations under this Agreement, or its negligence,
willful misconduct, or violation of applicable laws and regulations, (ii) any
allegation that the Product, or any part thereof, infringes or violates any
patent, copyright, trademark, or misappropriates any trade secret (other than
misappropriations of which Corium knew or reasonably should have known), or
(iii) an action to which Agile provided its written consent. Agile shall give
prompt written notice of any such claim or suit, and Corium shall undertake the
defense thereof. Agile shall cooperate in such defense, to the extent reasonably
requested by Corium, at Corium’s expense. Agile shall have the right to
participate in such defense, at its own expense, to the extent that in its
judgment Agile may be prejudiced thereby. In any claim made or suit brought for
which Agile seeks indemnification under this Section 8.1, neither Party shall
settle, offer to settle, or admit liability or damages without the prior written
consent of the other Party.
8.2Agile Indemnity. Agile shall indemnify, defend and hold harmless Corium and
its Affiliates, employees or directors from any and all costs, expenses,
damages, judgments and liabilities (including reasonable attorneys’ fees and the
cost of any recalls) incurred by or rendered against Corium, or its Affiliates,
employees or directors in any Third Party claim made or Third Party suit brought
that is based on (i) damages resulting from the clinical testing, use, or sale
of the Product, (ii) an allegation that the Product, or any part thereof,
infringes or violates any patent, copyright or trademark of a Third Party or
misappropriates any trade secret of a Third Party (other than misappropriations
of which Corium knew or reasonably should have known), (iii) Agile’s breach of
representations, warranties, or other obligations pursuant to this Agreement, or
(iv) Agile’s negligence, willful misconduct, or violation of applicable laws or
regulations, except to the extent that such claim or suit is based on Corium’s
breach of its representations or warranties under this Agreement, negligence,
willful misconduct or violation of applicable laws or regulations. Corium shall
give prompt written notice of any such claim or suit, and Agile shall undertake
the defense thereof. Corium shall cooperate in such defense, to the extent
reasonably requested by Corium, at Agile’s expense. Corium shall have the right
to participate in such defense, at its own expense, to the extent that in its
judgment Corium may be prejudiced thereby. In any claim made or suit brought for
which Corium seeks indemnification under this Section 8.2, neither Party shall

-13-

--------------------------------------------------------------------------------

settle, offer to settle, or admit liability or damages without the prior written
consent of the other Party.
8.3Mitigation. In the event of any occurrence which may result in either Party
becoming liable under this Article, each Party shall use commercially reasonable
efforts to mitigate the damages that may be payable by the other Party
hereunder.
8.4Insurance Requirements. For the Term and [***] thereafter Corium shall
maintain, or cause to be maintained, at its own expense, product-liability,
general liability and excess policy insurance in an amount not less than [***]
per occurrence. In addition, Agile and Corium shall maintain workers’
compensation and property, inventory and business interruption insurance as is
commercially reasonable. Upon a Party’s written request from time to time, each
Party shall furnish to the other Party one or more Certificates of Insurance
reflecting coverage under such insurance and shall name such other Party as an
additional insured on such policy.

ARTICLE 9:LIMITATION OF LIABILITY

9.1Limits of Liability. Except for Parties’ indemnification obligations under
Article 8 or breach of confidentiality obligations under Article 5, in no event,
other than as set forth herein, shall either Party be liable to the other Party
for special, incidental, consequential or punitive damages, or for costs of
procuring substitute products, whether the claim is based upon contract,
warranty, tort, negligence, product liability, or strict liability theories or
otherwise relates to the failure to perform any obligations set forth herein.
Except for Corium’s indemnification obligations under Article 8 or breach of
confidentiality obligations under Article 5 in no event, other than as set forth
herein, shall Corium’s liability to Agile in connection with this agreement for
all causes of action and under all theories of liability exceed [***].
9.2Scope of Limitations.The Parties have agreed that these limitations will
survive and apply even if any limited remedy specified in this agreement is
found to have failed of its essential purpose.

ARTICLE 10:COMPLIANCE WITH LAW

10.1Compliance with Law. Each Party agrees to comply with all material laws and
regulations applicable to it and to use its commercially reasonable efforts to
perform its responsibilities and duties as described in this Agreement.
10.2Debarment/Exclusion. Each Party represents that neither it nor any of its
employees has been debarred or is subject to debarment proceedings by the FDA,
or has been excluded or is subject to exclusion proceedings by the US HHS Office
of Inspector General. If any such debarment or exclusion proceedings are
commenced against a Party hereto (or any of its employees) during the Term, such
Party shall notify the other Party in writing within five business days of the
commencement of such proceedings, and shall keep the other Party informed, on a
regular basis, of the status of such proceedings. Neither Corium nor Agile shall
employ any persons or entities that have been debarred or excluded, or that are
subject to

-14-

--------------------------------------------------------------------------------

debarment or exclusion proceedings, for any aspect of the development,
manufacturing, testing, or commercialization of the Product.

ARTICLE 11:TERM AND TERMINATION: MODIFICATION OF RIGHTS

11.1Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date, and shall continue for a period of ten (10) years unless
terminated earlier pursuant to Section 11.2.
11.2Termination Events. This Agreement shall only be terminated in the following
manner, upon the occurrence of any of the events set forth in this Section 11.2.
(a)The Parties may terminate this Agreement at any time by written mutual
agreement. The Parties agree to confer in good faith regarding possible mutual
termination upon written request by either Party, if such Party determines that
further commercialization of the Product is economically infeasible.
(b)Either Party may terminate this Agreement upon a material breach by the other
Party; provided that the terminating Party shall provide the breaching Party
with a written notice reasonably detailing such breach and such breach or
default is not cured within sixty (60) days after receipt such notice.


(c)Either Party may terminate this Agreement in the event that the other Party
hereto shall undergo a Bankruptcy Event.
(d)Either Party may terminate this Agreement in the event the other Party
suffers a Force Majeure Event which is not resolved within one hundred eighty
(180) days.
11.3Rights and Duties Upon Termination.

(a)Except in cases of the termination of this Agreement for a Force Majeure
Event or as otherwise expressly set forth in this Agreement, the termination or
expiration of this Agreement shall not affect Purchase Orders placed by Agile
and accepted by Corium at the time notice of termination is given and until the
time any such termination becomes effective. Other than in the event of
termination by Agile due to Corium’s material breach or Bankruptcy Event (in
which case any such purchase shall be at Agile’s option), upon termination or
expiration of this Agreement, Agile shall purchase from Corium (at [***]) all
saleable raw materials and components purchased by Corium based on Purchase
Orders or Agile’s Firm Forecast.
(b)Payments of amounts owing to either Party under this Agreement as of its
expiration or termination shall be due and payable within the later of: (i)
[***] or (ii) [***].
(c)Within thirty (30) days following the of expiration or termination of this
Agreement, each Party shall (subject to Section 2.4(d) and 11.3(e)) destroy or
return to the other Party all tangible items bearing, containing or contained in
any of the Confidential Information of the other Party, and shall provide the
other Party written certification of such destruction or return.
-15-

--------------------------------------------------------------------------------

(d)Following the expiration or termination of this Agreement, Corium shall make
available to Agile or a Third-Party designated by Agile all Agile-owned
equipment, tooling and related documentation as set forth on Exhibit D hereto
for removal at Agile’s expense.
(e)Upon the expiration or termination of this Agreement, except for early
termination by Corium for cause or termination resulting from Agile’s
bankruptcy, Corium will provide Agile with access to its personnel and
reasonable technical and regulatory support and assistance at Agile’s expense
with the transfer of Manufacture of the Product to a Third-Party designated by
Agile. Such support and assistance shall not require Corium to divulge any
proprietary Know-How or trade secrets unless pursuant to specific licensing,
confidentiality, and other terms and conditions reasonably agreed to by Corium
in advance. The licenses granted pursuant to Section 6.3 hereof shall survive
any termination or expiration of this Agreement other than due to a material
breach by Agile.
11.4Termination of this Agreement for any reason shall be without prejudice to
(i) either Party’s rights under this Agreement with respect to claims arising
out of events occurring prior to such termination; (ii) Corium’s right to
receive all payments owed or accrued under this Agreement for periods prior to
the date of termination; and (iii) any other remedies which either Party may
otherwise have.
11.5Survival. Articles 1, 5, 6, 7, 8, 9,11, and 12 shall survive the termination
for any reason of this Agreement. Any payments due under this Agreement with
respect to any period prior to its termination shall be made notwithstanding the
termination of this Agreement.

ARTICLE 12:MISCELLANEOUS

12.1Waiver and Amendment. Any waiver by any Party hereto of a breach of any
provisions of this Agreement shall not be implied and shall not be valid unless
such waiver is recited in writing and signed by such Party. Failure of any Party
to require, in one or more instances, performance by the other Party in strict
accordance with the terms and conditions of this Agreement shall not be deemed a
waiver or relinquishment of the future performance of any such terms or
conditions or of any other terms and conditions of this Agreement. A waiver by
either Party of any term or condition of this Agreement shall not be deemed or
construed to be a waiver of such term or condition for any other term. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be a limitation of any
other remedy, right, undertaking, obligation or agreement of either Party. This
Agreement may not be amended except in writing, signed by both Parties.
12.2Relationship of the Parties. For all purposes of this Agreement, Corium and
Agile shall be deemed to be independent entities and anything in this Agreement
to the contrary notwithstanding, nothing herein shall be deemed to constitute
Corium and Agile as partners, joint ventures, co-owners, an association or any
entity separate and apart from each Party itself, nor shall this Agreement
constitute any Party hereto an employee or agent, legal or otherwise, of the
other Party for any purposes whatsoever. Neither Party hereto is authorized to
make any statements or representations on behalf of the other Party or in any
way obligate the other Party, except as expressly authorized in writing by the
other Party. Anything in this

-16-

--------------------------------------------------------------------------------

Agreement to the contrary notwithstanding, no Party hereto shall assume nor
shall be liable for any liabilities or obligations of the other Party, whether
past, present or future.
12.3Headings. The headings set forth at the beginning of the various Articles of
this Agreement are for reference and convenience and shall not affect the
meanings of the provisions of this Agreement.
12.4Notices. Notices required under this Agreement shall be in writing and sent
by registered or certified mail, postage prepaid, and confirmed by registered or
certified mail and addressed as follows:

If to Agile:Agile Therapeutics, Inc.

101 Poor Farm Road

Princeton, NJ 08540

Attention: General Counsel



With a copy to: _____________



If to Corium:Corium, Inc.

235 Constitution Drive

Menlo Park, CA 94025

Attention: Head of Corporate Development/Legal Department

All notices shall be deemed to be effective five days after the date of mailing
(but only if followed by certified or registered confirmation). Either Party may
change the address at which notice is to be received by written notice pursuant
to this Section 12.4.

12.5Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it shall be stricken and
the remaining provisions shall remain in full force and effect; provided,
however, that if a provision is stricken so as to significantly alter the
economic arrangements of this Agreement, the Parties agree to negotiate in good
faith modifications to this Agreement to effectuate the initial intent of this
Agreement.
12.6Assignment. This Agreement shall not be assigned by either Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed, or conditioned, except that either Party may
assign this Agreement, in whole or in part, to any successor (including the
surviving company in any consolidation, reorganization or merger) or assignee of
all or substantially all of its business, or to a wholly owned subsidiary or
Affiliate. Any attempted assignment in violation of the foregoing shall be null
and void and without effect. This Agreement will be binding upon any permitted
assignee of either Party. No assignment shall have the effect of relieving any
Party to this Agreement of any of its obligations hereunder.
12.7Event of Force Majeure. Except for the payment of money, neither Party shall
be responsible or liable to the other hereunder for the failure or delay in the
performance of this Agreement due to any civil unrest, war, fire, earthquake,
hurricane, accident or other casualty, or any labor disturbance or act of God or
the public enemy, or any other contingency beyond

-17-

--------------------------------------------------------------------------------

the Party’s reasonable control (a “Force Majeure Event”). In the event of the
applicability of this Section 12.7 the Party failing or delaying performance
shall use commercially reasonable efforts to eliminate, cure and overcome any of
such causes and resume the performance of its obligations. Upon the occurrence
of a Force Majeure Event, the Party failing or delaying performance shall
promptly notify the other Party, in writing, setting forth the nature of the
occurrence, its expected duration and how such Party’s performance is affected.
The failing or delaying Party shall resume performance of its obligations
hereunder as soon as practicable after the force majeure event ceases.
12.8Public Disclosure. Neither Party shall disclose to third Parties, nor
originate any publicity, news release or public announcement, written or oral,
whether to the public, the press, stockholders or otherwise, referring to the
existence or terms of this Agreement the subject matter to which it relates, the
performance under it or any of its specific terms and conditions, except as
required by law, without the prior written consent of the other Party. If a
Party decides to make an announcement, it will give the other Party such notice
as is reasonably practicable and an opportunity to comment upon the
announcement.
12.9No Conflict. Each Party represents that neither this Agreement nor any of
its obligations hereunder will conflict or result in a breach of any arrangement
or agreement between such Party and any Third Party.
12.10Entire Agreement; Conflict of Terms. This Agreement, including the exhibits
hereto, and as supplemented by the Quality Agreement, sets forth the entire
understanding between the Parties hereto as to the subject matter hereof. To the
extent that the terms of this Agreement conflict with the terms of the
Development, License and Commercialization Agreement, entered into as of October
18, 2006, as amended (including the Commercial Proposal, effective as of March
30, 2012) (collectively the “DLCA”), the terms of this Agreement shall prevail
with respect to the subject matter of this Agreement. In particular, Articles 5
and 6 shall no longer apply as of the Effective Date, and Article 3 shall no
longer apply as of October 31, 2020.
12.11Limitation of Grant. Nothing in this Agreement shall be construed as
granting by implication, estoppel, or otherwise, any license or rights than
otherwise set forth herein.
12.12Governing Law. This Agreement shall be governed by, and construed, and
enforced in accordance with the substantive laws of the State of New York,
without giving effect to its rules concerning conflicts of laws.
12.13Dispute Resolution. The Parties recognize that a bona fide dispute as to
certain matters may arise from time to time during the term of this Agreement
that may relate to the Parties’ rights and obligations hereunder. The Parties
agree that they shall use reasonable efforts to resolve any dispute that may
arise in an amicable matter. If the Parties are unable to resolve such a dispute
within thirty (30) days, then before either Party shall be entitled to file a
lawsuit in connection with such dispute, either Party within fifteen (15) days,
may by written notice to the other Party, require the Parties to submit any such
disputed matter to the Chief Executive Officers of the Parties, who shall meet
and use good faith efforts to negotiate a resolution within thirty (30) days of
receipt of such notice. In the event that the Chief

-18-

--------------------------------------------------------------------------------

Executive Officers are unable to resolve such dispute within such 30-day period,
either Party shall be entitled to seek all legal recourse available to it in
connection therewith. The Chief Executive Officers shall issue their resolution
in writing.
12.14This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original agreement and both of which shall constitute one and
the same agreement. The counterparts of this Agreement may be executed and
delivered by facsimile or other electronic signature (including portable
document format) by either of the Parties and the receiving Party may rely on
the receipt of such document so executed and delivered electronically or by
facsimile as if the original had been received.





-19-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their duly authorized representatives.



CORIUM, INC.



By:

Name:
Title:

Date:



By:

Name:
Title:

Date:





AGILE THERAPEUTICS, INC.



By:

Name:
Title:

Date:





-20-

--------------------------------------------------------------------------------

Exhibit A

Guaranteed Minimum



The amount of Product ordered by Agile [***].





-21-

--------------------------------------------------------------------------------

Exhibit B

Commercial Terms



[***]





-22-

--------------------------------------------------------------------------------

Exhibit C

Agile Owned Equipment



[***]

-23-

--------------------------------------------------------------------------------